Exhibit 10.1


 
August 24, 2010
 
Dr. Hossein Eslambolchi
2190 Broadway Street, #5E
San Francisco, CA  94115


 
Dr. Eslambolchi,
 
On behalf of the Verecloud Team, I am honored to formally extend an offer to you
for a position on the Verecloud Board of Directors.
 
As a Board Member of this newly formed public entity, we ask you to attend Board
Meetings by phone on a monthly basis as well as in-person on a semi-annual
basis.   Written consents may also be required as needed and we will ask your
cooperation in signing and returning those at your earliest possible
convenience.
 
The terms of your service as a Board Member will be as follows —
 
1)  
A term of service, commencing upon execution of this offer letter and expiring
on the date of the annual Verecloud shareholder meeting that will occur in the
fall of 2010.

2)  
A $5,000 monthly retainer, paid on or about the 10th day of each month through
the term of this agreement.

3)  
600,000 shares of Verecloud common stock in the form of a Warrant, pursuant to
the terms and conditions of the attached Warrant, to be entered into by and
between you and the Company on or about the commencement date of your term of
service.  To reflect your service to the Network Cadence LLC Board of Advisors
over the two-year period commencing on January 29, 2009, the Warrant shall be
vested with respect to 450,000 of the underlying warrant shares as of the date
of execution of the Warrant with the remaining 150,000 shares vesting in equal
installments of 75,000 on the last day of each of the next two consecutive
calendar quarters such that the Warrant may become fully vested on December 31,
2010 subject to your continued service as a Board Member through such date.

4)  
For each subsequent one-year term of service approved on or after the annual
shareholders meeting in the fall of 2011, you will receive a Warrant or similar
mechanism (e.g.:  Non-Qualified Stock Option) to purchase 100,000 shares of
Verecloud common stock pursuant to the terms and conditions of the award and
other equity-based governing documents.

5)  
Full expense reimbursement for in-person Board meeting attendance plus any
pre-approved out-of-pocket expenses for any Verecloud business expenses
incurred.

6)  
Liability coverage under the Verecloud Director & Officer insurance policy.



 
Attached for your review is a copy of the Verecloud By-laws, which includes a
section on the general duties and overall structure of the Verecloud Board of
Directors as well as Verecloud’s Insider Trading Policy. If all is acceptable to
you, please sign this offer letter that will signify your acceptance of this
offer and the duties and terms of service for Board Members stated in the
By-laws.  You can return the signed letter to me by faxing a copy to
1-303-265-9534 or emailing to: mike.cookson@verecloud.com.
 
Welcome to the Verecloud Board of Directors!
 
/s/ Mark Faris
Mark Faris
Board Chairman


 


 
Acceptance:  /s/ Hossein Eslambolchi                          August 24,
2010           
                         Hossein
Eslambolchi                                            Date
 


 
Cc: John McCawley, Verecloud Chief Executive Officer
      William Wood, Verecloud President
       Mike Cookson, Verecloud Chief Operating Officer / Board Secretary




 
 

--------------------------------------------------------------------------------

 